Title: From George Washington to Major General William Health, 27 July 1777
From: Washington, George
To: Heath, William



Dear Sir,
Morris Town July 27 1777

I have received your favor of the 16th instant, informing me of an application from the Board of War, of your state for a sufficiency of arms and other necessaries to accommodate a body of men to be employed in a secret expedition to St John’s River, and desiring my instructions upon the occasion. As I am not acquainted by Congress with what steps they have taken in the affair, nor with their present intentions concerning it, I do not think myself authorised to comply with the requisition. But I shall immediately write to them on the subject and request them to give you directions what to do. Till you receive them you are to defer doing any thing in it. For my own part I think the whole scheme very ineligible at this time. It appears to me altogether inexpedient to employ such a number of men in a remote offensive expedition, when we have so urgent a demand for all the strength we can collect to answer the purposes of defence.
It is a disagreeable consideration, that our men are so apt, on any misfortune to defer their engagements and return home at the very moment their services are most wanted. The evil is of the most injurious and dangerous nature, and calls for a vigorous remedy. I approve

of what you have done with respect to those who left General St Clair; and shall be happy to hear you may have it in your power to contribute towards checking the practice, by a few instances of exemplary severity.
In a former letter of yours of the 13th, which has been also received, you ask my advice what to do with Monsieur Faneuil, and some other French officers, who are desirous of entering the service as volunteers, and in other capacities. I would have you, by all means, discourage all such from coming to Camp, who do not come out under the faith of contracts with our agents in France. They embarrass me beyond measure, which would be the case, were their pretensions ever so moderate, from the difficulty of giving employment to so great a number of strangers, unacquainted with our genius, language and customs; but the inconvenience is very much increased by the immoderate expectations, which, almost every one of them, I have seen, entertains, and which make it impossible to satisfy them. And I have found by experience, that however modest, they may seem at first to be, by proposing to serve as volunteers, they very soon extend their views, and become importunate for offices they have no right to look for. I believe what I recommend is agreeable to the intention of Congress.
I am glad to hear of the prizes, that have been made by our frigates and privateers, particularly with respect to the fox-frigage; but I am sorry to find there is reason to suppose she has been retaken—I hope with you the account may prove false.
The British fleet sailed out of Sandy Hook the 23d instant. The prevailing and perhaps the most probable opinion is that they are destined for Philadelphia. But it is not impossible they may intend for the Eastward. Proper attention to this should not be wanting: But the bare possibility of it must not prevent, or interfere with, your forwarding the remaining Continental troops to their respective regiments, with all the diligence you can. The emergency of Northern affairs indispensibly calls for them. It is with reluctance I am obliged to say that had all the Eastern States taken effectual measures to complete and send on expeditiously their several quotas, the misfortune at Ticonderoga with all its attendant mischiefs would not have happened. But I have the consolation to reflect, that my endeavours have been unremitted to induce them to make every exertion in their power for that purpose. I am Dear Sir Your most Obedient servt

Go: Washington

